Citation Nr: 1241169	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied the Veteran's claims of service connection for PTSD, anxiety disorder not otherwise specified (NOS) and depression.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim for service connection for an acquired psychiatric disorder has accordingly been characterized as a single claim, as identified on the title page.  

The Veteran was scheduled to testify before the Board in November 2012, but he failed to appear; he has not shown good cause for missing the hearing and has not requested rescheduling.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2012).


FINDINGS OF FACT

1.  The Veteran's participation in combat has been conceded by the RO.

2.  The Veteran is competently diagnosed with anxiety disorder not otherwise specified (NOS); the probative evidence shows he does not have PTSD.

3.  The Veteran's acquired psychiatric disorder is not etiologically related to service. 




CONCLUSION OF LAW

An acquired psychiatric disorder is not due to or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, notice fully compliant with the law, including the disability-rating and effective-date elements, was provided to the Veteran by a letter in February 2009, and the Veteran had ample opportunity to respond prior to issuance of the June 2009 rating decision on appeal.  

The record also reflects that service treatment records (STRs), service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate medical examinations in regard to the claims on appeal; as noted in the Introduction he was scheduled to testify before the Board at his request but failed to appear.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Service connection may be granted on a presumptive basis for a psychotic disorder that became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence established that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion; a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Board notes at the outset that in the rating decision on appeal the RO conceded the Veteran experienced combat-related stressors during service.  Accordingly, the Veteran's combat experiences during service will not be addressed in the discussion below.  

Service treatment records (STRs) show no indication of psychiatric problems.  The Veteran's separation examination in December 1966 showed clinical psychiatric evaluation as "normal."

Treatment records from Dr. Todd Kazdan show treatment for "anxiety" during the period October 2005 to November 2006.  The etiology of such anxiety symptoms is not recorded.

The Veteran submitted a statement to VA in March 2009 in which he reported stressors related to being assigned to the Davy Crockett nuclear weapons system, which was never fired in combat but caused anticipatory anxiety to its crew because the damage radius of the warhead exceeded the effective range of the launcher.  He also enumerated events in Vietnam including fear of being overrun on his isolated airfield and being subjected to actual mortar attacks.  When he left service in February 1967, he reported he moved in with his family and began to experience chronic nightmares related to the Davy Crockett and to mortar attacks.  He went on to relate that he applied to the VA for help in 1982 and again in 2000 but was rejected on both occasions because his service records could not be located; it was not until 2004 that a helpful VA employee was able to access his records via his security clearance.  Thereafter, he reported he was diagnosed with war-related PTSD.

The Veteran's sister submitted a letter in March 2009 asserting that the Veteran was a changed person when he returned from Vietnam.  The Veteran would have difficulty sleeping and would scream in his sleep; during waking hours he would hide in closets and pace the floors.  This continued until the Veteran moved out of the family home.

Similarly, the Veteran's wife submitted a letter in March 2009 asserting that she had met the Veteran a few weeks after he came home from service and was warned at the time by his family that he would be easily startled and combative if roused from sleep; she was also told by the family that the Veteran would sit fully dressed in his "bunker" closet.  After she and the Veteran married, they moved frequently because the Veteran was unable to remain in one place very long.  The Veteran was finally referred to VA for help in 1982, although he was not provided any real help until several years thereafter.  

A VA behavioral health intake note dated in March 2009 shows the Veteran presented complaining of psychiatric symptoms including recurrent dreams of nuclear weapons and Vietnam as well as survivor guilt, hypervigilance, anxiety and irritability.  He reported he was currently filing a claim for service connection for PTSD.  The clinician, a psychologist, noted diagnosis of anxiety disorder not otherwise specified (NOS) with PTSD traits, as well as alcohol and cocaine abuse in sustained full remission.  The Veteran was referred for psychiatry consult.

Thereafter, the Veteran had a VA psychiatry consult in March 2009 in which he reported anxiety and nightmares related both to the Davy Crockett system and to service in Vietnam; he also expressed bitterness toward the Army and toward VA.  The Veteran described the Davy Crockett system and also discussed his duties in Vietnam including exposure to combat.  The clinician, a Licensed Clinical Social Worker (LCSW), performed a mental status evaluation (MSE) and noted observations in detail.  The LCSW diagnosed anxiety disorder NOS, rule out PTSD, and alcohol and cocaine abuse in sustained full remission.  The LCSW stated that due to secondary gain considerations additional psychological testing was recommended to clarify the diagnosis.

In April 2009 a VA psychologist administered a battery of diagnostics including the Personality Assessment Inventory (PAI), the Mississippi Combat Scale (MS) and the Trauma Symptoms Inventory (TSI).  The results indicated that the PAI was marginally validated and should be interpreted with caution because the Veteran's response style was inconsistent; generally the PAI showed the Veteran had probably experienced a traumatic event in the past that continued to be a source of distress.  The Veteran's score on MS was higher than the cutoff for combat-related trauma.   The Veteran's response style to TSI was valid.  In summary, the Veteran's response style showed a tendency to respond inconsistently but showed clinically significant levels of anxiety, globalized worrying, severe somatic complaints, depressed mood and conflictual relationships.  When the Veteran's testing results were combined with clinical interview data a current diagnosis of anxiety disorder NOS was considered to the most appropriate.    

The Veteran had a VA examination in May 2009, performed by a psychologist who reviewed the claims file and treatment record.  The Veteran reported having been on medication since the 1980s for assistance with sleep and interpersonal problems.  The Veteran endorsed depressed mood, apathy, diminished energy and motivation and sleep impairment.  The Veteran's family history and military history were noted; clinical observations were also noted in detail, including the Veteran's eagerness to give unsolicited symptoms and to attribute his past behavior to Vietnam.  The examiner concluded the Veteran did not meet the diagnostic criteria for PTSD, and that a diagnosis of anxiety disorder NOS seemed most appropriate, as well as cocaine and alcohol abuse in sustained remission.  It also was noted the Veteran's response style indicated a tendency to respond inconsistently.  In regard to etiology, the examiner stated the Veteran's mixed anxiety and depressed mood could not be linked to his combat experiences without resorting to speculation, and that symptoms such as depression and emotional blunting are often associated with long-term use of benzodiazepine  
 
Regular VA psychology individual therapy notes in June 2009 through December 2009 by a treating psychologist continued the previous diagnosis of anxiety disorder NOS with PTSD traits and alcohol and cocaine abuse, both in sustained full remission.

The Veteran presented to the VA mental health clinic (MHC) in April 2010 for initial psychiatric consult.  The psychiatrist noted the Veteran had current diagnosis of anxiety disorder NOS but also had a long-term investment in having a service-connected PTSD condition.  The Veteran reported history of exposure to combat.  Clinical evaluation yielded a diagnosis of depressive disorder NOS (in remission), generalized anxiety disorder (GAD) and rule out PTSD stable on medication.  

The file contains a June 2010 psychiatric evaluation by Dr. Timothy Byrd, who noted the examination was being performed in support of the Veteran's claim for VA disability benefits.  The Veteran described his military history of being assigned to the Davy Crockett system, which he admitted to having never actually fired, and also described lurid combat experiences in Vietnam.  Following discharge from service the Veteran descended into a haze of alcohol and drug abuse.  The Veteran described combat-related current symptoms (nightmares, hypervigilance, etc.).  Dr. Boyd conducted an MSE and noted observations in detail.  Dr. Boyd diagnosed chronic PTSD and polysubstance dependence in remission (cocaine, alcohol, marijuana and mescaline).  Dr. Byrd stated the Veteran was totally disabled by PTSD and recommended a more aggressive psychopharmacologic regimen.     

VA MHC psychiatry notes dated in July 2010 show agreement with the treatment plan suggested by Dr. Byrd.  The current diagnosis was depressive disorder NOS in remission, generalized anxiety disorder, PTSD stable on medication and alcohol and cocaine abuse in remission for 10 years. 

The Veteran returned to Dr. Byrd in December 2010, stating he had chosen to pursue non-VA treatment because he had significant trust issues with VA.  The Veteran described tumultuous and violent experiences in Vietnam and current specific symptoms including intrusive recollections, nightmares, autonomic hypersensitivity, avoidance behaviors and morbid depression.  Dr. Byrd characterized the Veteran as having a severe, post-traumatic presentation directly related to his Vietnam experience.  Dr. Byrd continued the previous diagnosis of chronic PTSD and polysubstance dependence in remission.
 
The Veteran presented to a VA MHC psychiatrist in January 2011 complaining of continued nightmares about Vietnam as well as flashbacks, impairment of concentration and memory, avoidance behaviors and feelings of depression and frustration.  This psychiatrist's sole current diagnosis was chronic PTSD; such diagnosis was continued in February 2011.

The Veteran was examined in March 2011 by a VA psychologist, who reviewed the claims file and the medical record.  The examiner noted that the Veteran was not firmly diagnosed with PTSD prior to 2010 because of unreliability of response pattern and over-endorsement of symptoms; Dr. Byrd had apparently diagnosed PTSD based on a single interview and without considering previous evaluations and testing, and the Veteran's VA psychiatrist diagnosed PTSD after Dr. Byrd did so.  The examiner stated, on combining all the available medical information, that a firm diagnosis of PTSD could not be made by history.  The examiner recorded the Veteran's current subjective report of symptoms as well as the Veteran's reported military stressors, all of which were related to Vietnam.  The examiner performed an MSE and noted clinical observations in detail.  PTSD-specific diagnostics consisting of the Clinician-Administered PTSD Scale (CAPS), the Structured Clinical Interview for DSM-IV (SCID) and the MS were also performed.  The examiner noted that the Veteran's score on the MS exceeded the threshold by more than 2 standard deviations, suggesting exaggeration of symptoms.  CAPS and SCID revealed the Veteran did not fulfill the diagnostic PTSD criteria of avoidance and numbing, in that the Veteran presented with a full range of affect and his social withdrawal was more related to low energy level and irritability than to avoidance of war experiences.  The Symptom Inventory of Malingering Symptoms (SIMS) showed a score of 31, greatly exceeding the suggested cutoff of 24.  The total score was elevated and consistent with the MS scale and past psychological testing that had suggested that the Veteran, while obviously in a great deal of distress, did not have a profile matching those of other combat veterans with PTSD.  The Veteran's direct self-report in MS could not be interpreted as valid. 

The examiner diagnosed depressive disorder NOS and anxiety disorder NOS, and while acknowledging that the Veteran had been diagnosed with PTSD by Dr. Byrd in June 2010 and in VA outpatient treatment records since January 2011, stated an opinion that the Veteran did not currently have PTSD but rather had mixed symptoms of anxiety and depressive disorder.  The examiner stated it would be speculative to opine that the depression and anxiety symptoms are the result of his military experience in Vietnam, based on a very thorough review of the claims file, VA treatment notes, and psychological testing as well as the examiner's own clinical examination and clinical knowledge.         

VA MHC psychiatry notes in April 2011 show the Veteran complained of continued nightmares, as well as various physical complaints.  The current diagnosis of chronic PTSD and depression was entered.

The Veteran presented again to this VA MHC psychiatrist in July 2011 complaining of lurid nightmares, intrusive memories triggered by tastes and smells, depression, poor memory and concentration, insomnia and social isolation.  The current clinical impression listed only chronic PTSD.

On review of the evidence above, the Board notes at the outset that the Veteran has been variously diagnosed.  In 2005-2006 Dr. Kazdan's impression was "anxiety," and in 2009 a number of different VA psychologists, as well as a LCSW all formally diagnosed anxiety disorder NOS, and another specifically stated that the Veteran did not have PTSD although various providers qualified their diagnosis with "rule out PTSD" or "with PTSD traits."  In 2010 the Veteran was formally diagnosed with PTSD by Dr. Byrd and by a VA psychiatrist in 2011, another psychiatrist continued the diagnosis of PTSD, although a psychologist specifically found the Veteran to not have PTSD and diagnosed anxiety disorder instead.  The only other psychiatric diagnoses of record are depressive disorder NOS (in remission) and GAD, diagnosed on a one-time basis in April 2010, along with "rule out PTSD."

Given that "anxiety disorder NOS" was diagnosed by multiple providers over the span of several years, the Board finds the first element of service connection - medical evidence of a claimed disorder - is met in regard to that diagnosis.  The question of PTSD is more problematic, since there is medical opinion for and against such diagnosis.  Further, just because a physician or other health care professional accepted the appellant's description of his active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.   Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  

The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  The existence of an event alleged as a "stressor" that caused PTSD is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993).  As noted above, the RO has conceded combat in Vietnam.  
  
In this case, those who diagnosed PTSD did not specify the stressors on which they assigned the diagnosis of PTSD, although Dr. Byrd did generally state the Veteran's symptoms were directly related to his Vietnam experience.  The Veteran has also cited his anxiety regarding having served as a Davy Crockett crewman, but this was not mentioned as a significant stressor by any medical provider.  The question is the PTSD diagnosis itself, as such diagnosis was specifically rejected by 2 VA examiners (in 2009 and in 2011).

In this case, the Board finds the diagnostic opinions of these VA examiners to be more probative.  Psychologists and psychiatrists are both considered competent to provide diagnosis of mental disorders, and indeed providers may disagree on a diagnosis at any given time.  However, these stated the Veteran does not have PTSD and supported such opinion by showing why diagnosis of PTSD does not comport with the criteria cited in DSM-IV.  Further, they administered batteries of psychological tests and cited to those results, including indications that the Veteran was providing inconsistent responses and exaggerating symptoms; there is no indication that Dr. Byrd, or the VA psychiatrists who diagnosed PTSD considered, or were aware of, such test results, and did not show how their diagnosis of PTSD comports with the criteria of DSM-IV.  For these reasons, the diagnoses and opinions of the 2009 and 2011 VA examiners fully comport with Nieves-Rodriguez, while the contrary diagnoses and opinions of Drs. Byrd, and the VA psychiatrists do not.    

Having found that the Veteran does not have PTSD, the Board turns to the question of whether service connection may be granted for anxiety disorder NOS.  

There is no evidence of record stating that anxiety disorder NOS is etiologically related to service.  To the contrary, the VA examiner stated in 2009 that the Veteran's mixed anxiety and depressed mood could not be linked to his combat experiences without resorting to speculation, and the 2011 VA examiner similarly stated that it would be speculative to opine that the depression and anxiety symptoms are the result of the Veteran's military experience in Vietnam.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the VA examiners both demonstrably reviewed all available historical and contemporaneous information, objective and subjective, and they both provided detailed rationale for their respective opinions.  The Board accordingly finds the conditions cited in Jones are met and that the opinions of the VA examiners are adequate.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners, as well as the lay statements offered by his spouse and his mother.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   Similarly, his spouse and his mother can certainly provide an eyewitness account of the Veteran's visible symptoms; see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

To the extent that the Veteran's spouse and mother have described psychiatric symptoms from the time of his separation from service, such reports are inconsistent with the medical examination showing the Veteran to have been psychiatrically normal at the time of discharge.  Further, as the Veteran has admitted indulging in substance abuse after his discharge from service, the Veteran's behavior as reported by his spouse and his mother may have been manifestations of substance abuse versus a chronic psychiatric disorder, so this is not the type of disability for which lay evidence may be competent.  Kahana, 24 Vet. App. 428.

In regard to the lay evidence offered personally by the Veteran, the VA LCSW was suspicious in March 2009 that the Veteran was motivated by secondary gain, and three different psychologists subsequently noted to the effect that the Veteran exaggerated symptoms (in April 2009, in May 2009 and in March 2011).  Additionally, a VA psychiatrist noted in April 2010 that the Veteran had a "long-term investment" in getting service connection for PTSD.  The Board concludes the Veteran is not a credible historian for the purpose of adjudicating entitlement to service connection.

In sum, the Board has found the Veteran does not have an acquired psychiatric disorder, however diagnosed, that is due to or aggravated by active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


